Citation Nr: 9933968	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  97-27 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hysterectomy.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from April 1977 to June 1984 
and from September 1986 to August 1990.

The veteran filed a claim in October 1995 for service 
connection for a hysterectomy.  This appeal arises from the 
February 1996 rating decision from the Winston-Salem, North 
Carolina Regional Office (RO) that denied the veteran's claim 
for service connection for a hysterectomy.  A Notice of 
Disagreement was filed in November 1996 and a Statement of 
the Case was issued in June 1997.  A substantive appeal was 
filed in August 1997 with no hearing requested.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
hysterectomy to her military service; the claim is not 
plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
hysterectomy is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in August 1976, no 
history of a female disorder was reported.  A pelvic 
examination was clinically evaluated as normal.  The uterus 
was within normal limits.  

On an Airborne examination in July 1977, no history of a 
female disorder was reported.  A pelvic examination was 
clinically evaluated as normal.  

On a gynecological examination in August 1977, no 
gynecological problems were reported.  The pelvic examination 
was within normal limits.  The diagnoses included normal 
examination.  A cytology examination from the same day noted 
that the uterus and adnexa were normal.  

In April 1982, the veteran was seen with complaints to 
include painful cramps during menstruation.  Motrin was 
prescribed. 

In June 1982, the veteran was seen with complaints of pain of 
the pelvis and lower back, chills, vomiting, and diarrhea.  
Her last menstrual period was in May 1982 and flow was 
normal.  

In July 1983, the veteran was seen with a request for a 
refill of Motrin for menstrual cramps.  

On a separation examination in March 1984, no history of a 
female disorder was reported. 

On a gynecological examination in April 1984, the veteran 
complained of bad cramps with her menstrual period; she took 
Motrin for relief.  Her menses were regular.  On examination, 
the uterus was the normal size, shape, and consistency.  It 
was in anteversion/anteflexion position.  The adnexa had no 
masses.  The assessment was normal examination.  

In April 1989, the veteran was seen with complaints of 
dizziness, fainting spells, hot and cold spells, nausea, 
vomiting, and diarrhea.  She presently had her period.  The 
assessment was gastroenteritis.  

In May 1990, the veteran was seen with complaints of severe 
PMS.  She had water retention before menses and severe 
dysmenorrhea the first day of her period.  It was worsening.  
Her menses were becoming closer together and more variable.  
On examination, the uterus was the normal size, shape, and 
consistency.  The adnexa were obscured secondary to obesity.  
There were no masses.  The assessment was PMS/dysmenorrhea 
with water retention. 

On a Medical Board examination in April 1990, a pelvic 
examination was clinically evaluated as normal.  

In August 1990, the veteran was seen with complaints of 
recurrent thoracic back pain.  She had a history of a small 
right kidney.  She had dysfunctional uterine bleeding and now 
had vaginal spotting.  The assessment was no evidence of 
genitourinary origin of back pain.  

Associated with the file in March 1995 were records from A. 
Kern, M.D., from August 1991 that note that the veteran had 
painful periods.  There was concern that she might have 
endometriosis. 

VA outpatient records from December 1994 show that the 
veteran was seen with complaints of severe dysmenorrhea and 
menorrhagia.  She was incapacitated for five days during each 
period.  She reported that she had been recommended to have a 
hysterectomy.   She was referred for a hysterectomy and 
possible salpingo-oophorectomy.  

VA hospital records show that the veteran was admitted in 
January 1995 for elective abdominal hysterectomy and possible 
salpingo-oophorectomy.  She reported chronic dysmenorrhea and 
menorrhagia.  Her private physician recommended surgical 
intervention.  A Pap and pelvic examination in September 1994 
was benign.  The uterus was mid plane and without adnexal 
masses.  A repeat pelvic examination in November 1994 
revealed no changes.  A VA doctor concurred that surgical 
intervention was required.  The veteran underwent a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy.  
Pathology revealed that the uterus had squamous metaplasia of 
the endocervical canal and active endometrium.  Unremarkable 
ovaries and fallopian tubes were reported.  The postoperative 
diagnoses included dysmenorrhea with severe menorrhagia.  A 
pathological report showed that the left ovary contained 
several old cysts filled with bloody fluid, but there were no 
areas suspicious grossly for endometriosis.  The diagnoses 
included cervix and uterus with squamous metaplasia of the 
endocervical canal, inactive endometrium, and unremarkable 
ovaries and fallopian tubes. 

A VA outpatient record from later in January 1995 shows that 
the veteran was seen status post total abdominal hysterectomy 
and bilateral salpingo-oophorectomy in January 1995, 
secondary to dysmenorrhea.  The uterus had squamous 
metaplasia.  The tubes and ovaries were normal.  

VA outpatient records show that the veteran was seen in 
February 1995 and March 1995 for follow up of total abdominal 
hysterectomy and bilateral salpingo-oophorectomy.  

A VA outpatient record from October 1995, shows that the 
veteran had been doing well since an abdominal hysterectomy 
in January 1995.  She was happy her monthly misery had 
ceased.  

In October 1995, the veteran filed a claim for service 
connection for a hysterectomy. 

On a VA examination in October 1995, the veteran stated that 
she had abdominal bloating symptoms in service.  She was of 
the opinion that these symptoms were not related to a bowel 
problem but rather to her female organs.  The reason 
expressed was that following the total hysterectomy, she 
experienced relief from feelings of bloating and lower 
abdominal discomfort.  

By rating action of February 1996, service connection for a 
hysterectomy was denied.  The current appeal to the Board 
arises from this denial.

Associated with the file was a record from Glen E. Johnson, 
M.D., from August 1991, that notes that the veteran should 
have a gynecological evaluation for her complaints of 
dysmenorrhea.  

Associated with the file was a record from Craigan L. Gray, 
M.D., from September 1994, that notes that the veteran was 
being considered for surgical intervention because of menses 
difficulties.  She had lifelong problems with her menses that 
had gotten worse in the past year.  She had pain, cramps, 
excessive flow, and bloating.  On examination, the fundus was 
midplane and slightly retroverted but not enlarged.  She was 
modestly tender.  It was hard to determine the exact scope of 
the adnexal structures.  The impression was severe 
dysmenorrhea that was not respondent to pain medication or 
conservative management.  In November 1994, the veteran was 
seen for review.  The examination showed a retroverted 
uterus.  It was still a little tender.  No dominant masses 
were palpated.  The impression was severe dysmenorrhea, only 
modestly responsive to hormonal therapy.  A choice for the 
veteran was total abdominal hysterectomy and possible 
bilateral salpingo-oophorectomy.

Associated with the file were records from Josephine B. Saad, 
M.D., from August 1991 to October 1991.  A gynecological 
examination report from August 1991 showed that the veteran 
complained of painful periods for three months that lasted 
longer than usual.  She had edema.  Medication did not help.  
On examination, the uterus was retroverted.  The size was 
normal.  The adnexa were hard to evaluate.  The diagnoses 
included severe dysmenorrhea; rule out endometriosis.  A 
record from October 1991 shows that a pelvic ultrasound 
revealed the uterus to be normal in size.  The ovaries 
contained small follicular cysts bilaterally.  They were 
otherwise unremarkable.  There were no pelvic masses.  No 
fluid collections were seen.  The impression included small 
follicular cysts bilaterally and negative pelvic ultrasound.  
A December 1991 notation indicated that the veteran was still 
having severe pain during her period that caused her to miss 
work.  Possible total abdominal hysterectomy was to be 
considered.  

Associated with the file was a VA outpatient record from 
February 1993 that shows that the veteran complained of 
dysmenorrhea and menorrhagia.  She had heavy bleeding that 
was worsening over the past year.  The pelvic examination 
showed no masses.  In August 1993, the veteran was seen with 
worsening bleeding.  The physical examination was negative.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If she has not presented a well grounded 
claim, her appeal must fail, and there is no duty to assist 
her further in the development of her claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The veteran is claiming that her hysterectomy is related to 
her military service.  The service medical records show the 
veteran was treated for dysmenorrhea.  The pelvic 
examinations were normal.  

The evidence in this case reveals that the veteran had a 
hysterectomy in January 1995 as elective surgery for relief 
of dysmenorrhea and menorrhagia.  Post service, the veteran 
was first seen in August 1991 with complaints of 
dysmenorrhea.  

The veteran has submitted no competent medical evidence to 
establish a nexus between a hysterectomy and her service.  
The only evidence that would support the veteran's claim is 
found in her statements.  However, lay evidence is inadequate 
to establish a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

With regard to the continuity regulations contained in 
38 C.F.R. § 3.303(b), it is noted that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Savage, supra.  As the veteran is 
not competent to testify that her hysterectomy was caused by 
a disability that was the same as any condition she suffered 
while in service and since separation, section 3.303(b) 
cannot serve to assist her in the submission of a plausible 
claim.  See Ruiz v. Gober, 10 Vet. App. 352, 356 (1997).  In 
summary, although the Board is mindful that the threshold for 
submission of a well-grounded claim is rather low, see 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); White 
v. Derwinski, 1 Vet. App. 519, 521 (1991), the veteran' s 
claim is of the nature that requires medical nexus evidence, 
and without such evidence her claim cannot be well grounded.  
Absent a well-grounded claim, the Board has no duty to assist 
or decide the case on its merits.  

While it is argued that the VA has a duty to assist claimants 
whose claims are not well grounded, this proposition has been 
reject by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999).  In that case, the 
Court addressed and rejected the appellant's argument on 
appeal that, by virtue of various regulations, VA ADJUDICATION 
PROCEDURE MANUAL M21-1 provisions, and Compensation & Pension 
Service (C&P) policy concerning the development of claims, VA 
had taken upon itself a duty to assist in fully developing 
the facts pertinent to a claim even in the absence of a well-
grounded claim.  Because there is no duty to assist under 
38 U.S.C. § 5107(a) absent the submission of a well-grounded 
claim, see Epps v. Gober, 126 F.3d 1464, 1467 (Fed. Cir. 
1997), cert. denied, 118 S. Ct. 2348 (1998), the Court held 
that the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until such a 
claim has first been established.  In the order, the Court 
addressed and rejected the request of a judge for en banc 
consideration.  Morton v. West, 12 Vet. App. 477 (1999) (per 
curiam).

The veteran having failed to present evidence of a plausible 
claim for entitlement to service connection for a 
hysterectomy, that claim must be denied.


ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a hysterectomy is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

